 Case 3:20-cv-01638-RNC Document 1 Filed 10/29/20 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

SUSAN MCCORD,                                 *       Civil Action No. 3:30-cv-1638
                                              *
                      Plaintiff,              *
                                              *
  v.                                          *
                                              *
ARAMARK SERVICES, INC.,                       *
                                              *
                  Defendants.                 *
___________________________________           *       OCTOBER 29, 2020
                                              *

NOTICE OF REMOVAL OF ACTION FROM THE SUPERIOR COURT OF CONNECTICUT, JUDICIAL
    DISTRICT OF HARTFORD AT HARTFORD, TO THE UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT PURSUANT TO 28 U.S.C §§ 1441 and 1446

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C §§ 1441 and 1446, defendant

ARAMARK SERVICES, INC., by and through its attorneys, hereby remove the above-captioned

case from the Superior Court of Connecticut, Judicial District of Hartford at Hartford. In

support of removal, ARAMARK SERVICES, INC., states as follows:

       1.     This civil action may be removed to District Court pursuant to the provisions of

Title 28, United States Code § 1441(b) in that none of the parties joined and served as a

defendant are citizens of the State of Connecticut.

       2.     This action was commenced by Summons and Complaint dated October 14,

2020, and addressed to the undersigned defendant, ARAMARK SERVICES, INC. Service was

made on the undersigned moving defendants by delivery to ARAMARK SERVICES INC.’s, agent

for service, Corporation Service Company on or about October 15, 2020.
 Case 3:20-cv-01638-RNC Document 1 Filed 10/29/20 Page 2 of 4




        3.      Annexed hereto, in compliance with 28 U.S.C. § 1446(a), are complete and

accurate copies of the process and pleadings received by the defendants as follows: (1)

Complaint; and (2) Summons ARAMARK SERVICES, INC., (Ex. A)

        4.      The action is returnable in the Superior Court at Hartford in the Judicial District

of Hartford. The return date is November 24, 2020. This action was returned to court on

October 20, 2020 and assigned a docket number HHD-CV20-6134025-S.

        5.      By this action, plaintiff asserts claims for carelessness and negligence, against

defendants ARAMARK SERVICES, INC. Upon information and belief, plaintiff, Susan McCord

resides at 46 Ridgeway Street, Newington, CT 06111.

        6.      The Court has original (diversity) jurisdiction over this case pursuant to 28

U.S.C. § 1332(a) as the amount in controversy exceeds Seventy-Five Thousand ($75,000)

Dollars, exclusive of interests and costs, and the plaintiff and defendants are citizens or

entities of different states.

        7.      Diversity exists in that, as indicated on the summons, the defendant is not a

citizen of the State of Connecticut.

        8.      Defendant maintains that this Notice of Removal is timely filed as pursuant to

28 U.S.C. §1446(b) as the Notice of Removal has been filed within thirty days after service of

the complaint on the defendant.

        9.      The amount in controversy exceeds the jurisdictional limits of $75,000. Plaintiff

made a demand for settlement of $350,000 by letter dated 9/2/20 for alleged injuries and
 Case 3:20-cv-01638-RNC Document 1 Filed 10/29/20 Page 3 of 4




damages that include a second degree burn injury to her hand, scarring, a recurrent ulnar

collateral ligament injury requiring surgery, and lost wages.

       10.     None of the parties have previously sought to remove this action and there are

no pending motions in State Court requiring the Court’s attention.

       11.     After this Notice of Removal is filed, written notice of the filing of this Notice of

Removal will immediately be given to all parties. Notice of this Removal will also be filed

simultaneously in the Superior Court of Connecticut, Judicial District of Hartford.

       WHEREFORE, the defendants, ARAMARK SERVICES, INC., respectfully request that this

case be removed to this Court.



                                                      Respectfully submitted,
                                                      FOR THE DEFENDANT


                                                  By: ___/s/ 25715_______________________
                                                      Elycia D. Solimene
                                                      Solimene & Secondo, LLP
                                                      1501 East Main Street, Suite 204
                                                      Meriden, Connecticut 06450
                                                      (203) 599-0140
                                                      Solimene@ss-llp.com

                                                      Attorney for Aramark Services, Inc.
 Case 3:20-cv-01638-RNC Document 1 Filed 10/29/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, a copy of the foregoing was served by
regular mail.

Attorney Crockett
Hersh & Crockett
21 Oak Street, Suite 603
Hartford, CT 06106


                                        ____/s/ 25715______________________
                                        Elycia D. Solimene
